Citation Nr: 1200863	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-26 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 13, 2008, for the assignment of a 30 percent disability evaluation for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran filed his claim for entitlement to service connection for a facial skin disability on March 6, 2006.  In June 2006, the RO denied the claim; and the Veteran appealed.

2.  In an April 2008 rating decision, entitlement to service connection for PFB was granted; and a noncompensable (zero) percent disability evaluation was assigned effective March 6, 2006.  

3.  In June 2008, the Veteran submitted a request for an increased evaluation for his PFB.  In August 2008, the Veteran underwent VA examination for this disorder.  In an August 2008 rating decision, a 30 percent disability evaluation was assigned for the Veteran's PFB effective June 13, 2008.  The Veteran appealed the April 2008 rating decision with respect to the disability evaluation and effective date assigned.

4.  Because new and material evidence (the August 2008 VA examination) was received prior to the expiration of the original appeal period, the VA examination is considered as having been filed in connection with the claim filed in March 6, 2006.  

5.  Resolving all doubt in the Veteran's favor, and considering the nature of the Veteran's service-connected skin disorder, the effective date for a 30 percent disability evaluation for PFB is the date of the claim for service connection, March 6, 2006.


CONCLUSION OF LAW

The criteria for an effective date of March 6, 2006, for the assignment of a 30 percent disability evaluation for PFB have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400 (2011), 4.118, Diagnostic Code 7820-7800 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Earlier Effective Date

The Veteran claims that he is entitled to an effective date of March 6, 2006 for the assignment of a 30 percent disability evaluation for his service-connected PFB.     

The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2011).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).  

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)  (2011)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2011)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2011)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011). 

If a Veteran files a claim for compensation with VA, and the claim is disallowed, he has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  If the Veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2011).  

In March 2006, the RO received the Veteran's claim for service connection for ingrown hairs on his face and neck, diagnosed as PFB.  In a June 2006 rating decision, the RO denied the claim.  In July 2007, the RO received the Veteran's Notice of Disagreement (NOD), in October 2006, the RO issued a Statement of the Case (SOC), and in January 2007, the Veteran perfected his appeal.

In April 2008, service connection was granted for PFB, and a noncompensable (zero percent) evaluation was assigned effective from March 6, 2006.  In June 2008, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he requested a rating increase for his PFB.  In response, VA afforded the Veteran a VA examination in August 2008.  
  
Although the June 2008 submission was not a notice of disagreement (NOD) with the April 2008 rating action, because new and material evidence (the August 2008 VA examination) was received prior to the expiration of the original appeal period, the VA examination is considered as having been received in connection with the claim filed in March 6, 2006.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011.  Thus, the date of receipt of the claim is March 6, 2006.  

The next question for the Board to consider is when the record first shows that the Veteran became entitled to a 30 percent disability evaluation for PFB.  As noted above, the effective date of an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

There are no specific rating criteria for a disability manifested by PFB.  In such cases, it is appropriate to rate under a Diagnostic Code that most nearly approximates the disability.  Here, the Veteran's PFB is rated as noncompensably disabling prior to June 13, 2008, pursuant to Diagnostic Codes 7820-7800 for disfigurement of the head, face or neck and for infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases.   

Under Diagnostic Code 7820, infections of the skin are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

During the pendency of the appeal for an increased rating, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were amended.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  The revisions in this case, however, are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states,

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.

In the present case, the Veteran's application for service connection was received in March 2006, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran did not request review under the new criteria.  

Under Diagnostic Code 7800 (disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with six or more characteristics of disfigurement will be rated as 80 percent disabling.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with four or five characteristics of disfigurement the disability will be rated at 50 percent.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with two or three characteristics of disfigurement the disability will be rated at 30 percent.  With one characteristic of disfigurement the disability will be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are as follows:  skin indurated and inflexible in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; skin hypo or hyperpigmented in an area exceeding six square inches; scar adherent to the underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch in length; or scar five or more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under DC 7806, disorders of the skin will be rated as follows:  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period will result in a 60 percent evaluation.  At least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period will result in a 30 percent evaluation.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period will result in a 10 percent evaluation.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period will result in a non compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has reviewed to the Veteran's service treatment records to ascertain the severity of his PFB during service.  The Veteran was seen for PFB and placed on shaving profiles many times during service.  Most notably, in December 1976, the Veteran's PFB was noted to be mild; in February 1977, it was moderate; and in September 1978, the Veteran's degree of PFB was noted to be severe.  In October 1978, the provisional diagnosis on a consultation request form was noted to be intractable PFB.  

The Board notes that the medical evidence of record prior to June 13, 2006, includes a January 10, 2007, Primary Care Progress Note which indicates that physical examination of the skin demonstrated "shaved skin, no lesions, no cervical lan."  

Also of record is an October 2007 private medical record authored by Dr. Yang in which she notes that the Veteran's PFB was still active and ongoing and he had some discomfort.  Dr. Yang drew a picture of a face and neck indicating numerous lesions and drew an arrow from the neck and noted, "scarred."  

In addition, the Veteran underwent VA examination in January 2008 at which time he reported skin lesions located in the face and neck area and symptoms of oozing of yellowish fluid associated with itching sensation in the skin lesion area.  Physical examination demonstrated PFB lesions in the neck noted to about 0.1 percent of exposed area and about 0.05 percent of whole body.  The examiner noted that there was no ulceration, exfoliation, inflexibility, hypopigmentation, or scars.  The examiner described purpura lesion with hyperpigmented color.       

As noted above, Diagnostic Code 7800 provides a 30 percent disability evaluation for disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with two or three characteristics of disfigurement.

Diagnostic 7806 provides a 30 percent disability evaluation for at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The January 14, 2008, VA examiner did not provide a measurement of the area affected; however, he did note that the lesions to the exposed area were about 0.1%.  This percentage is much less than the 100 percent noted at the August 2, 2008, VA examination and slightly less than the 1 percent noted at the August 24, 2009, VA examination. 

The Board recognizes that there are some disabilities, such as skin disorders, which have active and inactive stages or are subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  At the August 2008 VA examination, the Veteran reported that his PFB had existed since 1978 and that he had constant symptoms.  

In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experienced certain symptomatology in service and since service.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran's statement that his symptoms diagnosed as PFB have existed since service is credible.  Although the Veteran did not specifically address the severity of his symptoms, because of the nature of the Veteran's service-connected PFB having active and inactive stages, the Board will liberally construe his statement as not only pertaining to duration but also to severity.  

Accordingly, as the August 2008 VA examination is considered part of the original claim of service connection for PFB, pending since March 2006, and taking into account the nature of the Veteran's PFB symptoms, the Board finds that by resolving all doubt in favor of the Veteran, the effective date for the 30 percent disability evaluation is the date of claim, March 6, 2006. 



ORDER

Entitlement to an effective date of March 6, 2006, for the assignment of a 30 percent disability evaluation for PFB is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


